                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                                   No. 7:18-cv-173-BO

AMBER LIN YOUNG,                              )
                                              )
               Plaintiff,                     )
                                              )
               V.                             )                       ORDER
                                              )
COMMISSIO ER OF SOCIAL                        )
SECURITY,                                     )
                                              )
               Defendant.                     )


       This cause comes before the Court on cross-motions for judgment on the pleadings. [DE

18, 21]. A hearing was held on these matters before the undersigned on February 4, 2020 at

Elizabeth City, North Carolina. For the reasons discussed below, plaintiffs motion for judgment

on the pleadings [DE 18] is DENIED and defendant ' s motion [DE 21] is GRANTED.

                                         BACKGROUND

       Plaintiff brought this action under 42 U.S .C. § 405(g) fo r review of the fi nal decision of

the Commi ssioner denying her claim for a period of disability and disability insurance benefits

and supplemental security income payments. Plaintiff fi led her application in January 20 14. After

initial denials, plaintiff was given a hearing before an Admini strative Law Judge (ALJ) in October

20 17. The ALJ issued an unfavorab le ruling, fi nding plaintiff was not disabled. The ALJ's decision

became the final decision of the Commissioner when the Appeals Council denied plaintiff's

request for rev iew. Plaintiff then sought review of the Commi ssioner' s decision in this Court.

                                           DISCUSSION

       Under the Social Security Act, 42 U.S.C. § 405(g) this Court's review of the

Commissioner's decision is li mited to determining whether the decision, as a who le, is supported
by substantial evidence and whether the Commissioner employed the correct legal standard.

Richardson v. Perales, 402 U.S. 389, 401 (1971). Substantial evidence is "such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion." Johnson v. Barnhart, 434

F.3d 650 , 653 (4th Cir. 2005) (per curiam) (internal quotation and citation omitted).

        An individual is considered disabled if he is unable "to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous period

9f not less than twelve months. " 42 U.S.C. § 1382c(a)(3)(A). The Act further provides that an

individual "shall be determined to be under a disability only if his physical or mental impairment

or impairments are of such severity that he is not only unable to do his previous work but cannot,

considering his age, education, and work experience, engage in any other kind of substantial

gainful work which exists in the national economy." 42 U .S.C. § 1382c(a)(3)(B).

        Regulations issued by the Commissioner establish a five-step sequential evaluation process

to be followed in a disability case. 20 C.F.R. §§ 404. l 520(a)( 4), 4 l 6.920(a)( 4). The claimant bears

the burden of proof at steps one through four, but the burden shifts to the Commissioner at step

five . See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). If a decision regarding di sabi lity can

be made at any step of the process the inquiry ceases. See 20 C.F.R. §§ 404.1520(a)( 4),

4 l 6.920(a)( 4).

        At step one, if the Social Security Administration determines that the claimant is currently

engaged in substantial gainful activity, the claim is denied. If not, then step two asks whether the

claimant has a severe impairment or combination of impairments. If the claimant has a severe

impairment, it is compared at step three to those in the Listing of Impairments ("Listing") in 20


                                                   2
C.F.R. Part 404, Subpart P, App. 1. If the claimant's impairment meets or medically equals a

Listing, disability is conclusively presumed. If not, at step four, the claimant's residual functional

capacity (RFC) is assessed to determine if the claimant can perform his past relevant work. If the

claimant cannot perform past relevant work, then the burden shifts to the Commissioner at step

five to show that the claimant, based on age, education , work experience, and RFC, can perform

other substantial gainful work. If the claimant cannot perform other work, then the claimant is

found to be disabled. See 20 C .F.R. § 416.920(a)(4).

       Plaintiff argues the ALJ erred in making her RFC determination by failing to consider the

clinical record, resulting in an inadequate assessment of the opinion evidence and of plaintiff's

upper extremity and neck limitations.

       Plaintiff's argument fails. The ALJ fully explained why she found plaintiff capable of light

work, and the record evidence does not support any additional limitations for the upper extremity

or neck. The ALJ's op ini on started with a detailed analysis of p laintiffs treatment history . Tr. 26.

The ALJ explained how plaintiff was ab le to complete treatment exercises without increased pain

and that, generally, plaintiff's treatment regimen was conservative. Id. 26- 27 . After discussing

treatment history, the ALJ's opinion moved on to a discussion of plaintiff's x-rays and MRis . Id.

at 27 . After going through the medical imaging evidence in detail, the ALJ explained that it did

not support a finding of disabling physical limitations. The ALJ then moved to a discussion of

observations of treating and examining physicians that suggested plaintiff could perform light

work. Id. at 28. Finall y , the ALJ concluded by going through each medical opinion in the record

and explaining why she weighed the opinion as she did. Tr. 28- 29. Throughout, the ALJ's

explanations were sufficient to permit meaningful review. See Radford v. Colvin , 734 F.3d 288,


                                                   3
296 (4th Cir. 2013) . In short, the ALJ went through all the evidence in the record and provided a

sufficient explanation as to how it factored into her findings. This Court does not sit to reweigh

the evidence. Craig v. Chater, 76 F.3d 585 , 589 (4th Cir. 1996).

                                          CONCLUSION

       Having conducted a full review of the record and decision in this matter, the Court finds

that the decision as a whole is supported by substantial evidence and that the correct legal standard

was applied. Accordingly , plaintiffs motion for judgment on the pleadings [DE }8] is DENIED

and defendant's motion for judgment on the pleadings [DE 21] is GRANTED. The decision of

the Commissioner is AFFIRMED.




SO ORDERED, this         17      day of February, 2020.




                                             ~;;)_7~
                                              TRRENCEW.B0YLE
                                              CHIEF UNITED STA TES DISTRICT JUDGE




                                                  4
